 

SECURITIES PURCHASE AGREEMENT

Common Stock and

Common Stock Purchase Warrants

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of the ___ day of February, 2016, by and between Rightscorp, Inc., a Nevada
corporation (the “Issuer”) and those individuals and entities who sign and
deliver an executed copy of this Agreement to the Issuer (each, a “Purchaser”
and collectively, the “Purchasers”), with reference to the following:

 

RECITALS

 

A. Purchasers desire to purchase from Issuer and Issuer desires to sell to
Purchasers Issuer’s common stock, in the aggregate amount of at least $25,000
and up to $1,000,000 (the “Shares”), for a purchase price of $0.05 per Share,
and Common Stock Purchase Warrants, each to purchase up to a certain number of
shares of the common stock of the Issuer (the “Common Stock”) equal to 100% of
the number of Shares purchased hereunder, in the form of Exhibit A attached
hereto (individually, the “Warrants” and collectively with the Shares, the
“Securities”). The number of Shares each Purchaser has committed to purchase,
and the amount of the purchase price thereof to be paid to the Issuer by the
Purchaser (which will be equal to the number of Shares purchased multiplied by
the purchase price of $0.05 per Share) (a “Commitment”) is listed on the
signature page such Purchaser executes and delivers to the Issuer.

 

B. Issuer’s sale of the Securities to the Purchasers will be made in reliance
upon the provisions of Section 4(a)(2) under the Securities Act of 1933, as
amended (the “Securities Act”), Rule 506 of Regulation D promulgated by the
Securities and Exchange Commission (the “SEC”) thereunder, and other applicable
rules and regulations of the SEC and/or upon such other exemption from the
registration requirements of the Securities Act as may be available with respect
to the transactions contemplated hereby.

 

C. Subject to the terms and provisions of the Warrants and this Agreement, the
Warrants shall be issued at the same time the Shares are issued to the
Purchasers hereunder and shall be exercisable at $0.10 per share (the “Exercise
Price”), for such number of shares equal to 100% of the number of Shares
purchased hereunder (the “Exercisable Amount”)

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, the covenants and agreements set
forth hereafter, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Purchasers and the Issuer
hereby agree as follows

 

1

 

 

1. Purchase of the Shares and Warrants. On the terms and subject to the
conditions set forth in this Agreement and in the Warrants, the Purchasers shall
purchase from the Issuer and the Issuer shall sell to the Purchasers the
Securities.

 

2. Purchaser’s Representations, Warranties and Covenants. In order to induce the
Issuer to sell and issue the Securities to the Purchaser under one or more
exemptions from registration under the Securities Act, each Purchaser, severally
and not jointly, represents and warrants to the Issuer, and covenants with the
Issuer, that, as of the date hereof and as of each Closing Date (except as
otherwise set forth herein):

 

(a) (i) Such Purchaser has the requisite power and authority to enter into and
perform this Agreement, and each of the other agreements entered into by the
parties hereto in connection with the transactions contemplated by this
Agreement (collectively, the “Transaction Documents”), and to purchase the
Securities in accordance with the terms hereof and thereof.

 

(ii) The execution and delivery of the Transaction Documents by the Purchaser
and the consummation by it of the transactions contemplated thereby have been
duly and validly authorized by the Purchaser's organizational documents (if any)
and no further consent or authorization is required by the Purchaser.

 

(iii) The Transaction Documents have been duly and validly executed and
delivered by the Purchaser.

 

(iv) The Transaction Documents, and each of them, constitutes the valid and
binding obligation of the Purchaser enforceable against the Purchaser in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.

 

(b) The execution, delivery and performance of the Transaction Documents by the
Purchaser and the consummation by the Purchaser of the transactions contemplated
thereby will not conflict with or constitute a default under any agreement or
instrument to which the Purchaser is a party or by which the Purchaser is bound.

 

(c) The Purchaser understands that the Securities are “restricted securities”
and have not been registered under the Securities Act or any applicable state
securities law and is acquiring the Securities as principal for its own account
and not with a view to or for distributing or reselling such Securities or any
part thereof in violation of the Securities Act or any applicable state
securities law, has no present intention of distributing any of such Securities
in violation of the Securities Act or any applicable state securities law and
has no direct or indirect arrangement or understandings with any other persons
to distribute or regarding the distribution of such Securities in violation of
the Securities Act or any applicable state securities law (this representation
and warranty not limiting the Purchaser’s right to sell the Securities in
compliance with applicable federal and state securities laws). The Purchaser is
acquiring the Securities hereunder in the ordinary course of its business.

 



2

 

 

(e) The Purchaser acknowledges that the Securities have been offered to it in
direct communication between itself and the Issuer and not through any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over the
television or radio or presented in any seminar or any other general
solicitation or general advertisement.

 

(f) The Purchaser acknowledges that the Issuer has given it access to all
information relating to the Issuer’s business that it has requested. The
Purchaser has reviewed all materials relating to the Issuer’s business, finance
and operations which it has requested and the Purchaser has reviewed all of such
materials as the Purchaser, in the Purchaser’s sole and absolute discretion
shall have deemed necessary or desirable. The Purchaser has had an opportunity
to discuss the business, management and financial affairs of the Issuer with the
Issuer’s management. Specifically but not by way of limitation, the Purchaser
acknowledges the Issuer’s publicly available filings made periodically with the
SEC, which filings are available at www.sec.gov and which filings the Purchaser
acknowledges reviewing or having had the opportunity of reviewing.

 

(g) The Purchaser acknowledges that it has, by reason of its business and
financial experience, such knowledge, sophistication and experience in financial
and business matters and in making investment decisions of this type that it is
capable of (i) evaluating the merits and risks of an investment in the
Securities and making an informed investment decision in connection therewith;
(ii) protecting its own interest; and (iii) bearing the economic risk of such
investment for an indefinite period of time. The Purchaser hereby agrees to
indemnify the Issuer and to hold the Issuer and the officers, directors and
employees thereof harmless against all liability, costs or expenses (including
reasonable attorneys’ fees) arising by reason of or in connection with any
misrepresentation or any breach of warranties of the Purchaser contained in this
Agreement, or arising as a result of the sale or distribution of the Securities
or the Common Stock issuable upon exercise of the Warrants, by the undersigned
in violation of the Securities Act, the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or any other applicable law, either federal or
state. This subscription and the representations and warranties contained herein
shall be binding upon the heirs, legal representatives, successors and assigns
of the Purchaser

 

(h) The Purchaser is familiar with the definition of an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D of the Securities Act and
represents and warrants to the Issuer that it is (and was at such time it was
offered the Securities) an accredited investor, on each Closing Date, and will
be an accredited investor on each date which it exercises any of the Warrants.
Such Purchaser is not required to be registered as a broker-dealer under Section
15 of the Exchange act. If the Purchaser is not a resident of the United States,
the Purchaser is not a “U.S. person[s]” as that term is defined in Rule 902 of
Regulation S promulgated under the Securities Act of 1933, as amended.

 

3

 

 

(i) Commencing on the date on which the Purchaser received a term sheet from the
Issuer or any representative or agent of the Issuer (written or oral) setting
forth the material terms of the transactions contemplated hereunder, until the
date on which the Purchaser no longer owns any Shares and the Purchaser’s
Warrants are no longer outstanding, the Purchaser has complied and will comply
with the provisions of Section 9 of the Exchange Act, and the rules and
regulations promulgated thereunder, with respect to transactions involving the
Common Stock. Commencing on the date on which the Purchaser received a term
sheet from the Issuer or any representative or agent of the Issuer (written or
oral) setting forth the material terms of the transactions contemplated
hereunder, until the date on which the Purchaser no longer owns any Shares and
the Purchaser’s Warrants are no longer outstanding, the Purchaser has not and
will not sell the Issuer's Common Stock short or engage or engaged in any
hedging transactions in the Issuer’s Common Stock, either directly or
indirectly, through its affiliates, principals, agents or advisors.

 

(j) The Purchaser is aware that the Shares and the Warrants, and the shares of
Common Stock issuable upon exercise of the Warrants may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer of the Shares and the Warrants, and the shares of Common Stock issuable
upon exercise of the Warrants, the Issuer may require the transferor thereof to
provide to the Issuer an opinion of counsel, the form and substance of which
opinion shall be reasonably satisfactory to the Issuer, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act. Further, the Purchaser understands and acknowledges that any
certificates evidencing the Shares, the Warrants or the shares of Common Stock
issuable upon exercise of the Warrants will bear a legend in substantially the
following form:

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFIED FOR SALE UNDER ANY STATE
SECURITIES LAWS (COLLECTIVELY, “SECURITIES LAWS”) AND MAY NOT BE OFFERED, SOLD
OR OTHERWISE TRANSFERRED UNLESS REGISTERED OR QUALIFIED FOR SALE UNDER ALL
APPLICABLE SECURITIES LAWS OR UNLESS, IN THE OPINION OF COUNSEL SATISFACTORY TO
THE ISSUER, IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER, ANY SUCH OFFER,
SALE OR OTHER TRANSFER IS EXEMPT FROM THE REGISTRATION OR QUALIFICATION
REQUIREMENTS OF SUCH SECURITIES LAWS.

 

(k) The Purchaser understands and acknowledges that the Shares, and any shares
of Common Stock issuable upon exercise of the Warrants, may only be disposed of
pursuant to either (i) an effective registration statement under the Securities
Act or (ii) an exemption from the registration requirements of the Securities
Act.

4

 

 

(l) The Purchaser understands and acknowledges that the Issuer has neither filed
a registration statement with the SEC or any state authorities nor agreed to do
so, nor contemplates doing so in the future for the transactions contemplated by
this Agreement or the other Transaction Documents, and in the absence of such a
registration statement or exemption, the Purchaser may have to hold the Shares,
the Warrants and any shares of Common Stock issuable upon exercise of the
Warrants, indefinitely and may be unable to liquidate any of them in case of an
emergency.

 

(m) The Purchaser is not and will not be required to be registered as a “dealer”
under the Exchange Act, either as a result of its execution and performance of
its obligations under this Agreement or otherwise.

 

(n) The Purchaser understands and acknowledges that proceeds raised in
connection with this Agreement will be used by Issuer in its sole discretion.

 

(o) The Purchaser understands that it is liable for its own tax liabilities and
has obtained no tax advice from the Issuer in connection with the purchase of
the Securities.

 

(p) The Purchaser will not pay or receive any finder’s fee or commission in
respect of the consummation of the transactions contemplated by this Agreement.

 

(q) Purchaser hereby agrees and acknowledges that it has been informed of the
following: (i) there are factors relating to the subsequent transfer of any of
the Securities or shares of Common Stock underlying the Warrants that could make
the resale of such Securities or shares of Common Stock underlying the Warrants
difficult; (ii) there is no guarantee that the Purchaser will realize any gain
from the purchase of the Securities; and (iii) the purchase of the Securities
involves a high degree of risk and is subject to many uncertainties (including,
without limitation, the risks disclosed in the Issuer’s filings with the SEC,
including without limitation, under “Risk Factor” in the Issuer’s Form 10-K for
the year ended December 31, 2014). The Purchaser acknowledges that it
understands that these risks and uncertainties may adversely affect the Issuer’s
business, operating results and financial condition, and that the trading price
for the Common Stock could decline substantially and Purchaser could lose all or
part of its investment.

 

3. Issuer’s Representations, Warranties and Covenants. The Issuer represents and
warrants to the Purchasers that:

 

(a) The Issuer is a corporation duly organized and validly existing in good
standing under the laws of the State of Nevada, and has the requisite corporate
power and authorization to own its properties and to carry on its business as
now being conducted.

 

(b) (i) The Issuer has the requisite corporate power and authority to enter into
and perform this Agreement, and each of the other agreements entered into by the
parties hereto in connection with the transactions contemplated by the
Transaction Documents, and to issue the Shares and Warrants in accordance with
the terms hereof and thereof.

 

5

 

 

(ii) The execution and delivery of the Transaction Documents by the Issuer and
the consummation by it of the transactions contemplated hereby and thereby,
including without limitation the reservation for issuance and the issuance of
the Shares and Warrants pursuant to this Agreement, have been duly and validly
authorized by the Issuer's Board of Directors and no further consent or
authorization is required by the Issuer, its Board of Directors, or its
shareholders.

 

(iii) The Transaction Documents have been duly and validly executed and
delivered by the Issuer.

 

(iv) The Transaction Documents, and each of them, constitutes the valid and
binding obligation of the Issuer enforceable against the Issuer in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors' rights and remedies.

 

(c) The execution, delivery and performance of the Transaction Documents by the
Issuer and the consummation by the Issuer of the transactions contemplated
thereby will not conflict with or constitute a default under any agreement or
instrument to which the Issuer is a party or under any organizational documents
of the Issuer.

 

4. Closing and Deliverables.

 

(a) Subject to the provisions of Section 4(b) below, provided that the Issuer
shall have received on or prior to ___ of February, 2016 copies of this
Agreement executed by each respective Purchaser and providing that the total
Commitments equal or exceed $1,000,000 (and provided that the Commitment of any
Purchaser may not be less than $25,000), there shall be a closing or closings
(held, subject to the terms and conditions hereof, at such times as may be
agreed to by the parties hereto) (each, a “Closing Date”) at which:

 

(i) Each Purchaser shall deliver to the Issuer immediately available funds, by
check or by wire transfer (bank wiring instructions as set forth in Exhibit C)
in an amount equal to the amount of such Purchaser’s Commitment (which will be
equal to the number Shares purchased by such Purchaser multiplied by the
purchase price of $0.05 per Share) as set forth beside the name of such
Purchaser on such Purchaser’s signature page hereto; provided Commitments total
no less than $25,000.

 

(ii) The Issuer shall deliver to the Purchaser (x) a certificate for the Shares
(which will be dated the Closing Date) (y) a Warrant to purchase the Exercisable
Amount of the Issuer’s Common Stock at the Exercise Price.

 

6

 

 

(b) The Issuer may continue to accept Commitments from Purchasers and issue and
sell Securities to Purchasers at Closings on the terms and subject to the
conditions set forth in this Agreement until __ of February, 2016 provided that,
the aggregate amount of the Commitments will not exceed $1,000,000.

 

5. Miscellaneous.

 

(a). Each party shall pay the fees and expenses of its own advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of the Transactions Documents.

 

(b) This Agreement may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party; provided that a facsimile signature or signature transmitted by e-mail
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original
signature.

 

(c) The headings of this Agreement are for convenience of reference and shall
not form part of, or affect the interpretation of, this Agreement. Whenever
required by the context of this Agreement, the singular shall include the plural
and neutral shall include the masculine and feminine.

 

(d) If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction.

 

(e) This Agreement and the Warrants represent the final agreement between the
Purchasers and the Issuer with respect to the terms and conditions set forth
herein, and, the terms of this Agreement and the Warrants may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. No provision of this Agreement and the Warrants may
be amended other than by an instrument in writing signed by the Purchaser and
the Issuer, and no provision hereof or thereof may be waived other than by an
instrument in writing signed by the party against whom enforcement is sought.

 

(f) Any notices or other communications required or permitted to be given under
the terms of this Agreement must be in writing and will be deemed to have been
delivered (i) upon receipt, when delivered personally; (ii) upon receipt, when
sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
(1) day after deposit with a nationally recognized overnight delivery service,
in each case properly addressed to the party to receive the same. The addresses
and facsimile numbers for such communications shall be:

 

7

 

 

If to the Issuer:

 

Rightscorp, Inc.

3100 Donald Douglas Loop North

Santa Monica, CA 90405

Telephone: 310-751-7510

Facsimile: 310-584-8494

 

If to a Purchaser:

 

to the address set forth on the Purchaser’s signature page hereto.

 

Each party shall provide five (5) days prior written notice to the other party
of any change in address or facsimile number.

 

(g) This Agreement may not be assigned by any Purchaser.

 

(h) This Agreement is intended for the benefit of the parties hereto and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

(i) The representations and warranties of the Purchasers and the Issuer
contained herein shall survive each of the Closings and the termination of this
Agreement and the other Transaction Documents.

 

(j) The Purchasers and the Issuer shall consult with each other in issuing any
press releases or otherwise making public statements with respect to the
transactions contemplated hereby and no party shall issue any such press release
or otherwise make any such public statement without the prior consent of the
other party, which consent shall not be unreasonably withheld or delayed, except
that no prior consent shall be required if such disclosure is required by law or
the rules and regulations of the SEC.

 

(k) Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the other Transaction Documents and the consummation of
the transactions contemplated hereby and thereby.

 

(l) The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party, as the parties mutually agree
that each has had a full and fair opportunity to review this Agreement and the
other Transaction Documents and seek the advice of counsel on it and them.

 

8

 

 

(m) The Purchasers and the Issuer each shall have all rights and remedies set
forth in this Agreement and all rights and remedies which such holders have been
granted at any time under any other agreement or contract and all of the rights
which the Purchasers have by law. Any person having any rights under any
provision of this Agreement shall be entitled to enforce such rights
specifically (without posting a bond or other security), to recover damages by
reason of any default or breach of any provision of this Agreement, including
the recovery of reasonable attorneys fees and costs, and to exercise all other
rights granted by law.

 

(n) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York applicable to contracts made and to be performed
wholly within such state. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
Borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding.

 

[remainder of page intentionally left blank]

 

9

 

 

IN WITNESS WHEREOF the Purchasers and the Issuer have executed this Agreement as
of the date first above written.

 

THE ISSUER

 

RIGHTSCORP, INC.

 

By:       Name: Robert Michael Reveley     Title: Chief Financial Officer      
      THE PURCHASER                   Name (signature)   Amount of Commitment  
    (U.S. Dollars)               Print Name                         Number of
Shares Address                   Address   Date               Phone Number      
            Fax Number                   Social Security Number                
  E-mail Address    

 

10

 

 

